

EXHIBIT 10.9


EXHIBIT D


FORM OF LOCK-UP AGREEMENT
 
November 29, 2006


To the purchasers signatory to
the Agreement



 
Re:
Securities Purchase Agreement dated November 29, 2006 (the “Agreement”) by and
among, Spatialight, Inc., a New York corporation (the “Company”), and the
purchasers signatory thereto (each, a “Purchaser” and collectively referred to
as the “Purchasers”)



Ladies and Gentlemen:


Defined terms not otherwise defined herein (the “Letter Agreement”) shall have
the meanings set forth in the Agreement. Pursuant to Section 2.2 of the
Agreement and in satisfaction of a condition of the Purchasers’ obligations
under the Agreement, the undersigned irrevocably agrees with the Purchasers
that, from the date hereof until the date that is 90 calendar days following the
Effective Date (such period, the “Restriction Period”), the undersigned will not
offer, sell, contract to sell, pledge or otherwise dispose of, or enter into any
transaction which is designed to, or might reasonably be expected to, result in
the disposition (whether by actual disposition or effective economic disposition
due to cash settlement or otherwise) by the undersigned or any affiliate of the
undersigned or any person in privity with the undersigned or any affiliate of
the undersigned, directly or indirectly, including the filing (or participation
in the filing) of a registration statement with the Commission in respect of, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Exchange Act and the
rules and regulations of the Commission promulgated thereunder with respect to,
any shares of Common Stock beneficially owned, held or hereafter acquired by the
undersigned (the “Securities”). Beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. In order to enforce this
covenant, the Company will impose irrevocable stop-transfer instructions
preventing the transfer agent from effecting any actions in violation of this
agreement.


The undersigned acknowledges that the execution, delivery and performance of
this letter agreement is a material inducement to the Purchasers to complete the
transaction contemplated by the Agreement and that the Purchasers (which shall
be third party beneficiaries of this letter agreement) and the Company shall be
entitled to specific performance of my obligations hereunder. The undersigned
hereby represents that the undersigned has the power and authority to execute,
deliver and perform this letter agreement, that the undersigned has received
adequate consideration therefor and that the undersigned will indirectly benefit
from the closing of the transactions contemplated by the Agreement.


 
 

--------------------------------------------------------------------------------

 
 
This letter agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, the Purchasers and the
undersigned. This letter agreement shall be construed and enforced in accordance
with the laws of the State of New York, without regard to the principles of
conflicts of laws. The undersigned hereby irrevocably submit to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waive, and agree not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, or that such suit, action or proceeding is
improper. The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the Company at the address in effect for
notices to it under the Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. The undersigned
hereby waives any right to a trial by jury. Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law. The undersigned agrees and understands that this letter does not intend to
create any relationship between the undersigned and the Purchasers and that the
Purchasers are not entitled to cast any votes on the matters herein contemplated
and that no issuance or sale of the Securities is created or intended by virtue
of this letter.


By its signature below, the Company’s transfer agent hereby acknowledges and
agrees that it has placed an irrevocable stop transfer instruction on all
Securities beneficially owned by the undersigned, reflecting this Letter
Agreement, until the end of the Restriction Period. This Letter Agreement shall
be binding on successors and assigns of the undersigned with respect to the
Securities and any such successor or assign shall enter into a similar agreement
for the benefit of the Purchasers. This letter agreement may be executed in two
or more counterparts, all of which when taken together may be considered one and
the same agreement.


 
2

--------------------------------------------------------------------------------

 
 

 
Very truly yours,


By: /s/ Jerilyn Kessel                                   
Name: Jerilyn Kessel
Title: Director
Position with the Company (if applicable):
 
By: /s/ Herbert Ehrenthal                             
Name: Herbert Ehrenthal
Title: Director
Position with the Company (if applicable):


By: /s/ Lawrence J. Matteson                    
Name: Lawrence J. Matteson
Title: Director
Position with the Company (if applicable):


By: /s/ Claude Piaget                                   
Name: Claude Piaget
Title: Director
Position with the Company (if applicable):


By: /s/ Robert C. Munro                             
Name: Robert C. Munro
Title: Director
Position with the Company (if applicable):


By: /s/ Michael S. Jin                                  
Name: Michael S. Jin
Title: Chief Technology Officer
Position with the Company: Executive Officer


By: /s/ Don S. Suh                                      
Name: Don S. Suh
Title: Chief Executive Officer
Position with the Company: Executive Officer



Acknowledged and agreed to:


SPATIALIGHT, INC.


By: /s/ David F. Hakala                                     
Name: David F. Hakala
Title: Chief Operating Officer, Principal Financial and
Accounting Officer and Chairman of the Board
 
 
3

--------------------------------------------------------------------------------

 